ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2015-12-16_JUD_01_ME_08_FR.txt.                                                                                                831



                            DÉCLARATION DE M. LE JUGE GEVORGIAN

                 [Traduction]
                    Point 1 du dispositif — Nul besoin de conclure à la souveraineté du Costa Rica
                 sur le « territoire litigieux » — Incertitudes quant aux limites de ce territoire —
                 Instabilité de la géographie de la zone — Source éventuelle de futurs désaccords —
                 Article II du traité de limites de 1858 — Première, deuxième et troisième sentences
                 Alexander — « Premier chenal rencontré ».

                    1. Si je souscris à la plupart des conclusions de la Cour (en particulier
                 à celle énoncée au point 2 du dispositif concernant la violation, par le
                 Nicaragua, de la souveraineté territoriale du Costa Rica), j’ai toutefois
                 voté contre le point 1, selon lequel « le Costa Rica a souveraineté sur le
                 « territoire litigieux », tel que défini par la Cour aux paragraphes 69-70 du
                 présent arrêt », pour les raisons que j’exposerai ci‑après.
                    2. La revendication de souveraineté du Costa Rica faisait suite à cer-
                 taines activités — à savoir la construction de trois chenaux ou caños, le
                 dépôt de sédiments consécutif et l’établissement d’une présence militaire —
                 que celui‑ci faisait grief au Nicaragua d’avoir menées dans la région fronta-
                 lière, et plus précisément dans la partie septentrionale du territoire dénommé
                 « Isla Portillos » ou « Harbor Head », à proximité immédiate de la mer des
                 Caraïbes et d’une étendue d’eau fermée présentée comme la « lagune de
                 Los Portillos » ou « lagune de Harbor Head ». En substance, le Costa Rica
                 soutenait que ces activités violaient sa frontière, laquelle, selon l’article II
                 du traité de limites de 1858, tel qu’interprété par la sentence Cleveland de
                 1888 et les sentences Alexander de 1897, suivait la rive droite du fleuve
                 San Juan. Le Nicaragua, quant à lui, ne niait pas avoir entrepris lesdites
                 activités, mais affirmait l’avoir fait sur son propre territoire. Selon lui, le
                 caño oriental, dont il a lancé la construction en octobre 2010, correspondait
                 au « premier chenal rencontré » reliant la lagune de Harbor Head au fleuve
                 San Juan, une formation géomorphologique désignée par le général Alexan-
                 der comme constituant un segment de la ligne frontière entre les deux Etats
                 dans cette zone (première sentence Alexander, mémoire du Costa Rica,
                 vol. II, annexe 9). De l’avis du Nicaragua, ledit caño n’était pas un ouvrage
                 artificiel mais était un cours d’eau naturel qu’il était en droit de « dégager »,
                 respectant ainsi pleinement ses obligations internationales.
                    3. Telle est l’essence d’un différend que les Parties ont, pendant la
                 majeure partie de la procédure, principalement traité comme un problème
                 de souveraineté sur le territoire où se situe le caño susmentionné. De fait,
                 dans sa requête, le Costa Rica priait seulement la Cour de dire que le
                 Nicaragua avait violé « [son] territoire…, tel qu’il a[vait] été convenu et
                 délimité par le traité de limites de 1858, la sentence Cleveland ainsi que les
                 première et deuxième sentences Alexander ». Il a formulé une demande
                 similaire dans ses écritures (mémoire du Costa Rica, vol. I, p. 303). Ce
                 n’est que le 28 avril 2015, date à laquelle il a présenté ses conclusions

                                                                                                170




5 Ord 1088.indb 337                                                                                    19/10/16 12:01

                   certaines activités et construction d’une route (décl. gevorgian)        832

                 finales en l’affaire relative à Certaines activités, que le demandeur a for-
                 mellement étendu cette demande de sorte à prier la Cour de dire « que le
                 « territoire litigieux », tel que défini par [celle‑ci] dans ses ordonnances des
                 8 mars 2011 et 22 novembre 2013, rel[evait] de [s]a souveraineté ».
                     Le Nicaragua, pour sa part, n’a jamais présenté de revendication for-
                 melle de souveraineté sur l’ensemble du « territoire litigieux », se bornant
                 à faire référence au caño qu’il avait commencé à construire en octobre 2010.
                 A mon sens, cette demande rend mieux compte de l’objet du différend
                 puisque, pour l’essentiel, la Cour était priée de déterminer si le caño en
                 question se trouvait en territoire nicaraguayen ou en territoire costa‑­
                 ricien, c’est‑à‑dire s’il constituait le « premier chenal rencontré » auquel
                 il était fait référence dans la première sentence Alexander.
                     4. En ce qui concerne la définition du « territoire litigieux », la Cour
                 s’est, à raison, abstenue de délimiter le tracé de la frontière dans l’ensemble
                 de la région, préférant reprendre la définition énoncée dans ses ordon-
                 nances en indication de mesures conservatoires rendues les 8 mars 2011 et
                 22 novembre 2013. Cela étant, elle n’en a pas moins déclaré que le
                 Costa Rica avait souveraineté sur ce territoire, dont les limites sont pour-
                 tant loin d’être claires. En l’occurrence, je crois que la Cour aurait dû
                 s’abstenir de formuler pareille conclusion pour deux raisons principales.
                     5. La première est que les Parties n’ont pas abordé la question de l’em-
                 placement exact de l’embouchure du fleuve ou de la frontière sur la côte,
                 comme il est indiqué à juste titre au paragraphe 70 de l’arrêt. Bien que,
                 ainsi qu’il a été dit plus haut, le Costa Rica ait fait référence au « territoire
                 litigieux » dans sa conclusion finale relative à sa souveraineté, aucune des
                 Parties n’a présenté d’informations suffisantes sur toute l’étendue de celui‑ci.
                 La Cour s’est donc délibérément abstenue de définir les limites géogra-
                 phiques du « territoire litigieux », un choix dont témoigne le croquis no 1.
                 En conséquence, j’estime que la Cour n’était pas en position de statuer en
                 pleine connaissance de cause sur cette conclusion finale du Costa Rica.
                     6. La seconde raison est que la géographie du territoire litigieux est très
                 instable. Plusieurs grandes modifications géomorphologiques sont inter-
                 venues depuis l’époque où le général Alexander a procédé à la démarca-
                 tion de la frontière dans ce secteur. En particulier, la lagune de Harbor
                 Head semble être aujourd’hui totalement coupée de la mer et ne plus
                 communiquer avec le fleuve San Juan. A l’époque du processus de démar-
                 cation déjà, le général Alexander avait envisagé que de tels changements
                 puissent se produire. De fait, dans ses deuxième et troisième sentences, il
                 avait précisément cherché à trouver un juste équilibre entre, d’une part, la
                 nécessité d’assurer la stabilité de la ligne frontière et, d’autre part, celle
                 d’admettre une certaine souplesse pour que la ligne démarquée puisse être
                 ajustée en fonction de changements « progressifs ou soudains ». La conclu-
                 sion de la Cour concernant la souveraineté sur le territoire litigieux risque
                 donc, à l’avenir, de semer la discorde entre les Parties.

                                                                 (Signé) Kirill Gevorgian.


                                                                                            171




5 Ord 1088.indb 339                                                                                  19/10/16 12:01

